         Case 1:18-cv-03501-JGK Document 214 Filed 12/14/18 Page 1 of 2



                                           LAW OFFICES OF
                                  JOSHUA L. DRATEL, P.C.
                                    A PROFESSIONAL CORPORATION

                                          29 BROADWAY
                                              Suite 1412
                                    NEW YORK, NEW YORK 10006
                                                   ---
                                      TELEPHONE (212) 732-0707
                                       FACSIMILE (212) 571-3792
                                    E-MAIL: JDratel@JoshuaDratel.com

JOSHUA L. DRATEL                                                            STEVEN WRIGHT
      —                                                                     Office Manager
LINDSAY A. LEWIS
WHITNEY G. SCHLIMBACH
                                                        December 14, 2018

BY ECF

The Honorable John G. Koeltl
United States District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007

               Re:      Democratic National Committee v. The Russian Federation (WikiLeaks)
                                            18 Civ. 3501 (JGK)

Dear Judge Koeltl:

         This letter is in regard to the motion to dismiss filed last Friday on behalf of defendant
WikiLeaks, which I represent in the above-entitled action. It has come to my attention that David
McCraw, Deputy General Counsel for The New York Times, in his remarks at the July 2018
Ninth Circuit Judicial Conference quoted in WikiLeaks’s Memo of Law (ECF Dkt #208) at 9,
expressly said he was commenting only with respect to WikiLeaks’s 2010 publication of U.S.
Defense Department and State Department documents regarding Afghanistan and Iraq, and
which WikiLeaks shared with The New York Times and others who published the materials. The
article from which Mr. McCraw’s quotes were drawn, id., at n. 15, did not include that
information.

        This clarification is provided to ensure that the context of Mr. McCraw’s statements is
clear, and the Memo of Law did not intend otherwise. In that regard, WikiLeaks maintains the
position that the factual allegations in the First Amended Complaint herein describe nothing
more than WikiLeaks publishing materials, and that as a result liability imposed on WikiLeaks in
this case is foreclosed by the First Amendment. If not, there would not be a basis for
distinguishing WikiLeaks from other publications such as The New York Times, which would be
in the same jeopardy for merely publishing the same materials and information that are the
subject of this lawsuit.
          Case 1:18-cv-03501-JGK Document 214 Filed 12/14/18 Page 2 of 2



       LAW OFFICES OF                            The Honorable John G. Koeltl
JOSHUA L. DRATEL, P.C.                           United States District Judge
                                                 Southern District of New York
                                                 December 14, 2018
                                                 Page 2 of 2

      I regret any confusion or misunderstanding the unknowing omission may have caused,
and which this clarification is designed to eliminate.

                                                 Respectfully submitted,




                                                 Joshua L. Dratel

JLD/
